DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner views Habib US 20180135850 and Lee US20150353379 and Delano US3501381 as the closest prior art. 
Habib US 20180135850 teaches a solar desalination device comprising a salt water tank having a partially submerged solar absorber 212 (Fig. 21) a transparent concentrating-cooling plate 213 such that sunlight irradiates the absorber causing water vapor to rise and condense on 214/213 and collect in a trough (¶63).  Habib differs from the claimed subject matter in that it lacks the particularly claimed power generation unit, cation exchange membrane, and electricity generating circuit.  Habib’s absorber structure is comprised of nanorods and a particularly beneficial feature of Habib.  Modifying or substituting the absorber of Habib would go against its teachings.  
 
    PNG
    media_image1.png
    275
    393
    media_image1.png
    Greyscale

Lee US20150353379 teaches a solar desalination and electricity generation device comprising a salt water tank 3204( Fig. 2E) a transparent concentrating-cooling plate 3205 and a solar absorber which generates electricity, 3201, such that sunlight irradiates 3201 heating water which then condenses and collects in a tank (Fig. 2e). Lee differs from the prior art in that it lacks it lacks the particularly claimed power generation unit, cation exchange membrane, and electricity generating circuit.  Lee’s solar panel is sealed from the water by transparent plate 3203 and while under the tank, water does not transport through the panel.  Modifying Lee in such a way as to meet the claimed subject matter would require substantial changes to the device and could alter its entire function.  

    PNG
    media_image2.png
    318
    396
    media_image2.png
    Greyscale

Delano US3501381 teaches a solar desalination device comprising a salt water tank 4 (Fig. 2) a transparent concentrating-cooling plate 12 and a solar absorber 16 with through passages 18, such that sunlight irradiates 16 and heats water which then condenses and collects via 14. Delano differs from the claimed subject matter in that it lacks the claimed power generation unit, cation exchange membrane, and electricity generating circuit.  There is insufficient teaching suggestion or motivation in the art to provide Delano with the necessary features to meet the claimed subject matter.  

    PNG
    media_image3.png
    311
    330
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DEEPAK A DEEAN/Examiner, Art Unit 3762                  

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762